Citation Nr: 0726900	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a respiratory 
disorder as due to tobacco use in service or due to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from July 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issue on appeal has been before the Board in February 
2001, July 2004 and April 2006.  It was remanded each time 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran began smoking tobacco during active military 
service, became nicotine dependent during service, and 
continued smoking thereafter.

2.  The veteran does not currently have a respiratory 
disorder which was due to tobacco use in service or due to 
nicotine dependence.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2006).

2.  A respiratory disorder claimed as due to nicotine 
dependence was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2004 
and April 2006 VCAA letters informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the August 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the August 2004 and April 2006 VCAA 
letters, and was provided with notice of the types of 
evidence necessary to establish any disability rating and/or 
the effective date in the April 2006 VCAA letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Legal criteria

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, service connection, on a 
secondary basis, may be established for disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In addition to the above, the Board notes that in February 
1993 the VA General Counsel issued an opinion instructing 
when benefits may be awarded based upon tobacco use in 
service.  The General Counsel indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93.  In June 1993, the General Counsel clarified the 
February 1993 opinion.  The General Counsel stated that the 
prior opinion did not mean that service connection would be 
established for a disability related to tobacco use merely 
because the affected veteran had smoked in service.  Rather, 
it meant that disability allegedly related to tobacco use, if 
not diagnosed until after service, would not necessarily be 
precluded from the establishment of service connection.  The 
General Counsel held that the claimant must demonstrate, 
through competent evidence, that the claimed disability 
resulted from the use of tobacco during service, and that the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.  See 38 C.F.R. § 
3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97; see also USB 
Letter 20-97-14 (issued by the Acting Under Secretary of VA 
for Benefits, July 24, 1997).  Precedent opinions of the 
General Counsel are binding upon the Board under 38 U.S.C.A. 
§ 7104(c).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, passed by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition applies only to claims 
filed after June 9, 1998.  In the present case, the Board 
notes that veteran filed this claim in February 1998, prior 
to June 9, 1998.  Under these circumstances, the Board finds 
that the 38 U.S.C.A. § 1103 prohibition does not apply in 
this case, and, thus, does not affect the disposition of the 
appeal.

Analysis

The veteran essentially claims that he began smoking during 
active service, became addicted to tobacco in service, smoked 
thereafter, and was eventually diagnosed with and treated for 
respiratory complaints.  He argues that his long-term use of 
tobacco over many decades, but initially beginning in 
service, led to his pulmonary problems.

As previously stated, service connection for death or 
disability claimed as secondary to tobacco use may be granted 
if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97.

The Board notes the aforementioned May 5, 1997, VA memorandum 
from the Under Secretary for Health, to the General Counsel, 
in which the Under Secretary for Health affirmed that 
nicotine dependence may be considered a disease.  Moreover, 
paragraph 5 of VA USB letter 20-97-14 from the Under 
Secretary for Benefits, addressed to all VBA offices and 
centers, directs that, in light of the opinion of the Under 
Secretary for Health, the answer to all nicotine dependence 
cases on this issue is that nicotine dependence is a disease.  
Consistent with the Under Secretary's opinion, the Board 
finds that nicotine dependence is a disease for purposes of 
VA benefits, and that element (1), above, is established.

The Board also finds that the record presents evidence to 
conclude that the veteran developed a nicotine addiction 
(recognized as a disease by the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV)) in service.  The 
service medical records are negative for any mention of 
tobacco use.  The post-service records, dated many years 
after discharge, do include references to the veteran smoking 
for a long period of time.  A VA examination was conducted in 
April 2005 to determine if the veteran is nicotine dependent 
and, if so, whether this disorder was linked to the veteran's 
military service.  The veteran reported that he began smoking 
after he entered active duty service in a peer environment.  
He was smoking one pack per day at that time.  At the time of 
the examination, the veteran was still smoking one pack per 
day.  His longest period of non-smoking subsequent to 
discharge was a period of seven months in 2001.  The veteran 
denied any symptoms of nicotine withdrawal symptoms.  He did 
endorse smoking larger amounts than initially intended but 
denied giving up anything important in his life due to 
tobacco.  He endorsed significant time spent smoking 
cigarettes and he was noted to have significant tolerance for 
nicotine products when compared to what is normal for 
non-smokers.  He continues to smoke despite known problems 
with tobacco use.  He had multiple failed attempts to cut 
down or quit smoking.  The examiner opined that it was clear 
from the veteran's history that he met the diagnostic 
criteria for nicotine dependence and that the onset of the 
disability was while the veteran was in the military in a 
setting of peers who were also smoking while on active duty.  
The nicotine dependence has continued unabated over the past 
40 years.  The examiner noted that he was unable to comment 
on whether or not the veteran was experiencing any 
respiratory problems nor was he able to offer an opinion as 
to whether there was a link between any respiratory problems 
and the tobacco addiction.  The examiner did note that 
nicotine dependence is clearly associated with a variety of 
pulmonary complaints and medical diseases.  The examiner 
found that clearly, any respiratory problems could be related 
to tobacco use.  The pertinent diagnosis from the examination 
was nicotine dependence.  The examiner recommended pulmonary 
function testing and an evaluation by a pulmonary specialist.  
The examiner again noted that the veteran was diagnosed with 
nicotine dependence and that the onset of the disorder was 
while the veteran was on active duty.  The Board finds that 
the lay assertions that the veteran began smoking during 
service are corroborated by the medical evidence of record.  
Therefore, the Board finds that element (2), above, to wit, 
in-service incurrence of nicotine dependence, which is a 
disease, has been established.

The last element which must be established is whether the 
veteran's nicotine dependence, which the Board concedes began 
during service, may be considered the proximate cause of the 
claimed respiratory disability.  Upon review of the objective 
and competent medical evidence of record, the Board is 
persuaded that the evidence demonstrates that the veteran 
does not currently experience any respiratory disability 
which has been linked to his tobacco use.  

At the time of an August 2005 VA examination, the examiner 
noted that he had been asked to diagnose any existing 
respiratory disabilities and to provide an opinion as to 
whether any disability found on examination was proximately 
caused by the veteran's nicotine dependence.  The examiner 
observed that the veteran was somewhat obese.  He noted that 
the veteran had proven coronary artery disease of a 
significant nature and had received a stent for this problem 
in July 2004.  It was noted that in August 2004, the veteran 
had no chest pain and had gone jogging without shortness of 
breath.  Pulmonary function testing from February 1999 was 
referenced as showing a very mild obstructive ventilatory 
defect which was most likely from all the years of smoking 
but still the FEV1 was almost normal at 85 percent of the 
predicted value.  The examiner opined that this did not 
constitute a disability but was really only a mild 
abnormality with only mild potential effects, if any, on 
heavier amounts of exertion.  The examiner found that there 
was no current evidence that the veteran was short of breath 
at all and, as the veteran had been jogging without shortness 
of breath in August 2004, there was really no disability per 
se.  The examiner opined that the likely possible causes of 
the shortness of breath in the past (1999) include the 
coronary artery disease and unfitness related to the 
veteran's mild obesity.  

At the time of a September 2006 VA examination, the veteran 
reported that he could not walk more than one block without 
experiencing shortness of breath.  He indicated that he could 
climb the thirteen steps up to his house but then had to stop 
at the top level.  He reported that he used to have an 
inhaler which he used to relieve shortness of breath but he 
did not have one now.  The veteran indicated that he had a 
history of frequent coughs, colds and pneumonia.  It was also 
noted that the veteran carried diagnoses of atherosclerotic 
heart disease, diabetes mellitus, carpal-tunnel syndrome, 
obesity, depression, erectile dysfunction, hyperlipidemia, 
residuals of a gunshot wound and left knee surgery.  Physical 
examination revealed that the veteran did not appear in any 
acute distress and was able to walk with the examiner for 
more than 100 yards without shortness of breath.  The veteran 
appeared comfortable at rest.  Respiratory rate was 15 and at 
times went up to 18.  Auscultation revealed that breath 
sounds were equally well heard on both sides of the chest.  
There were no rales, crackles, or wheezes.  An addendum to 
the report indicated that pulmonary function testing revealed 
reversible small airway disease.  A January 2007 addendum to 
the examination report indicates pulmonary function testing 
was interpreted as ruling out the presence of any obstructive 
airway disease and also ruling out the presence of any 
restrictive disease.  The conclusion was that there was no 
evidence for obstructive or restrictive lung disease.  The 
examiner opined that the veteran had continuing nicotine 
dependency but this had not resulted in any lung disease.  

The Board finds that the competent evidence of record 
demonstrates that the veteran does not currently experience a 
lung disease which was causally linked to his nicotine 
addiction.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board notes that there was evidence in 1998 and 1999 of 
complaints of shortness of breath and dyspnea on exertion.  
Furthermore, one of the records links this dyspnea to the 
veteran's smoking.  In December 1998, it was noted that the 
veteran complained of dyspnea on walking one and one half 
blocks or climbing one flight of stairs.  The pertinent 
impression was that the veteran's dyspnea appeared to be 
secondary to smoking and obesity.  The Board finds, however, 
that this record does not provide current evidence of a 
respiratory disability.  The record documents subjective 
complaints but does not include a diagnosis of a respiratory 
disability.  

The Board also notes that the examiner who prepared the 
January 2007 VA examination report indicated that he was 
unable to complete the report as the veteran never showed up 
for a requested chest X-ray.  The Board further notes, 
however, that pulmonary function testing failed to 
demonstrate the presence of any lung disability and physical 
examination of the veteran also failed to find any 
abnormalities.  There is no evidence in the form of recent 
medical records which document any respiratory disability due 
to tobacco use.  The examiner did not indicate that his 
opinion was of reduced probative value due to the absence of 
a current chest X-ray.  The veteran's main complaint appears 
to be shortness of breath.  However, despite the veteran's 
allegation of being unable to walk more than one block, at 
the time of the January 2007 VA examination, the examiner 
observed the veteran to walk more than 100 yards without any 
disability.  His subjective complaints were not objectively 
confirmed.  It is not apparent what disability a chest X-ray 
would document if pulmonary function testing studies were 
essentially normal.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for a 
respiratory disorder as due to tobacco use during service or 
due to nicotine dependence.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for nicotine dependence is granted.

Service connection for a respiratory disorder as due to 
nicotine dependence is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


